     .,._   .
                       Case 3:19-cr-05179-DMS Document 41 Filed 11/20/20 PageID.270 Page 1 of 2
'I   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                                       UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA
                           UNITED STATES OF AMERICA                                 AMENDED JUDGMENT IN A CRIMINAL CASE
                                                  V.                                (For Offenses Committed On or After November I, 1987)

                          MICHAEL AHUMADA-CORONA                                       Case Number:             l 9cr5 l 79-DMS
                          Chg as Michael Espericueta-Corona
                                                                                    Max Schoening FD

     USM Number                                   929
                                                                                    Defendant'S Attorney                                  , I Pk~n, • l., ij:~
                                                                                                                                         ,~..~   ~
                                                                                                                                                 ~
                                                                                                                                                     .~    B';<,w
                                                                                                                                                           ~i~ .'. · ·-.ii1         •.

     ~          Correction of Sentence for Cleri3.I Mi          . 36). Correction to nature of offense as to Count 2, per rder oft (le Court

     THE DEFENDANT:
                                                                                                                                           NOV 2 0 2020
     lg] pleaded guilty to count(s)                             : Superseding Information                                        Cl   C::DI< I 1•~ /""'"T"" ·:::-;:-·;::;.;;{~)-l
                                                                                                                          SOUTHERNXTRICT OF CALIFORNIA
     D   was found guilty on count(s)                                                                                     BY                   DEPUTY

         after a olea ofnot guiltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                            Count
     Title & Section                                Nature of Offense                                                                                     Number(s)
     8 USC 1325                                     IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                                  ls

     8 USC 1325                                     IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                                     2s




         The defendant; is sentenced as provided in pages 2 through                            2             of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D          The defendant has been found not guilty on ·count(s)

     lg]        Count(s)       In underlying Information                    is            dismissed on the motion of the United States.

                Assessment: $20.00 ordered waived.
     lg]

     D          JVTA Assessment*: $
                *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     lg] No fine                              •
                                   Forfeiture pursuant to order filed                                      , include_sl herei.!J.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                                   November 20 2020 Orig Sent Avril 24 2020
                                                                                   Date oflmposition of Sentence



                                                                                   HON. Dana M. Sabraw
                                                                                   UNITED STATES DISTRICT JUDGE
    ···+
                Case 3:19-cr-05179-DMS Document 41 Filed 11/20/20 PageID.271 Page 2 of 2
•   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                  MICHAEL AHUMADA-CORONA                                                   Judgment c Page 2 of2
    CASE NUMBER:                l 9cr5 l 79-DMS

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      TWELVE (12) MONTHS as follows: SIX (6) MONTHS as to each of Counts ls and 2s, consecutively.




      •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      •     The court makes the following recommendations to the Bureau of Prisons:




      •     The defendant is remanded to the custody of the United States Marshal.

      •     The defendant must surrender to the United States Marshal for this district:
            •     at
                       - - - - - - - A.M.                          on
            •     as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •      Prisons:
            •     on or before
            D     as notified by the United States Marshal.
            •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

            Defendant delivered on                                            to

     at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL




                                                                                                             19cr5179-DMS
